IN THE SUPREh/[E COURT OF THE STATE OF DELAWARE

UNITED SERVICES §
AUTOMOBILE ASSOCIATION, § No. 137, 2014
§
Intervenor Below, §
Appellant, §
§ Court Beiow - Superior Court
V. § of the State of Delaware,
§ in and for New Castle County
WILLIAM T. SCHWEIZER, § Cr. No. N13C—07—239
MICHAEL J. LEWIS, and §
PATRICIA A. SCHWEIZER, §
§
Plaintiffs Below, §
Appellees. §

Submitted: February 18, 2015
Decided: February 19, 2015

Before STRINE, Chief Justice, HOLLAND, VALIHURA, VAUGHN, Justices,
and GLASSCOCK, Vice—Chancellor.

O R D E R
This 19th day of February, 2015, the Court having considered this matter after
oral argument and on the briefs ﬁled by the parties has determined that the final
judgment of the Superior Court should be afﬁrmed on the basis of and for the reasons
assigned by the Superior Court in its bench ruling of February 27, 2014 and its

written Order of the same date;

NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment ofthe

Superior Court be, and the same hereby is, AFFIRMED.

BY THE COURT:

ice